              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



THE CITY OF HIGH POINT,          )
NORTH CAROLINA,                  )
                                 )
             Plaintiff,          )
                                 )
    v.                           )           1:19CV540
                                 )
SUEZ TREATMENT SOLUTIONS INC.,   )
FIDELITY AND DEPOSIT COMPANY     )
OF MARYLAND, and                 )
CPPE CARBON PROCESS & PLANT      )
ENGINEERING S.A.,                )
                                 )
             Defendants.         )


                  MEMORANDUM OPINION AND ORDER


OSTEEN, JR., District Judge

    Plaintiff the City of High Point, North Carolina, (the

“City”) brings causes of action for breach of contract, breach

of warranty, negligence, negligent misrepresentation, fraud,

unfair and deceptive trade practices, and products liability

against Defendants Suez Treatment Solutions Inc. (“Suez”),

Fidelity and Deposit Company of Maryland (“Fidelity”), and CPPE

Carbon Process & Plant Engineering S.A. (“CPPE Carbon”). (Doc.
1.)   1   This matter is before the court on Defendant Suez’s motion

to dismiss, (Doc. 8), which the court will grant in part and

deny in part as set forth herein.

I.        FACTUAL AND PROCEDURAL BACKGROUND

          On a motion to dismiss, a court must “accept as true all of

the factual allegations contained in the complaint . . . .” Ray

v. Roane, 948 F.3d 222, 226 (4th Cir. 2020) (citing King v.

Rubenstein, 825 F.3d 206, 212 (4th Cir. 2016)). The facts, taken

in the light most favorable to Plaintiff, are as follows.

          A.   Factual Background

               1.   Parties

          Plaintiff the City is a municipality located in North

Carolina. (Complaint (“Compl.”) (Doc. 1) ¶ 1.)

          Defendant Suez is a corporation organized under the laws of

New York with its principal place of business in Virginia. (Id.

¶ 2.) Suez “provides environmental equipment, and design and

installation services to companies and municipalities.” (Id.)



       In its Answer, (Doc. 31), Defendant Fidelity asserts seven
          1

affirmative defenses, including that “[t]he Complaint should be
dismissed pursuant to Rule 12(b)(6) of the Federal Rules of
Civil Procedure for failure to state a cause of action upon
which relief can be granted.” (Id. at 24.) As of March 2020,
however, Fidelity has not filed a motion to dismiss Plaintiff’s
claims; thus, the court finds Fidelity has waived its right to
file a motion to dismiss. See Local Rule 7.3(k). The court will
address Defendant CPPE Carbon’s motion to dismiss, (Doc. 45), in
a later Memorandum Opinion.
                               –2–
    Defendant CPPE Carbon is a Société Anonyme organized under

the laws of Luxembourg, with its principal place of business

there as well. (Id. ¶ 4.) CPPE Carbon “supplies air-pollution

control equipment, along with design and installation services

related to that equipment.” (Id.)

         2.   The High Point Wastewater Treatment Plant

    Plaintiff operates two wastewater treatment plants. One of

these plants, known as the “Eastside Wastewater Treatment Plant”

(the “Treatment Plant”), is located in Jamestown, North

Carolina. (Id. ¶ 10.)

    The Treatment Plant treats wastewater using a multistep

process. (Id. ¶ 11.) “As part of the treatment process, solid

waste is removed from the wastewater and then converted into

‘sludge,’” which the City disposes of by “burning it in the

Treatment Plant’s sewage-sludge incinerator (“the

Incinerator”).” (Id. ¶ 12.)

    Federal standards govern the emissions from sewage-sludge

incinerators. (Id. ¶ 14.) A set of standards, “known as the

‘Maximum Achievable Control Technology standards’ (“the MACT

standards”) were first proposed for [sewage-sludge incinerators]

around October 2010,” and took effect in April 2016. (Id.) The

MACT standards set limits on mercury emissions. (Id.)



                               –3–
          3.   The City’s Project with Defendants

     In August 2011, Plaintiff entered into an agreement with

Hazen and Sawyer, P.C. (“Hazen”) “to provide engineering

services for an upgrade of the facilities at the Treatment Plant

(“the Project”).”2 The Project focused on updating and repairing

the Treatment Plant’s machinery. (Id. ¶¶ 15-16.)

     The agreement with Hazen required Hazen to investigate

Plaintiff’s potential compliance with the proposed MACT

standards. (Id. ¶ 17.) Emissions testing was conducted for the

Treatment Plant in early 2012, which “indicated that the

Incinerator’s emissions at that time would not comply with some

of the proposed MACT standards when the standards became

effective,” including the standards relating to mercury

emissions. (Id. ¶ 18.)

     Around February 2012, Hazen, as an agent of Plaintiff,

began working with Defendant Suez for the installation of a

Mercury Removal System (“MRS”). (Id. ¶ 19.) “Suez represented to

Hazen that CPPE needed to be the manufacturer of the portions of

the MRS that CPPE was able to supply and design,” and “that the

inclusion of CPPE’s products and its unique ‘Kombisorbon’

mercury removal process in the MRS would best enable the City to


     2 Defendant Suez has filed a third-party complaint against
Hazen. (Doc. 10 at 33–46.)

                               –4–
comply with the MACT standards for the control of mercury

emissions.” (Id. ¶ 20.)

         4.   The Granulated Activated Carbon Adsorber

    In particular, Suez “represented to Hazen that a granulated

activated carbon adsorber (“GAC unit”) designed and manufactured

by CPPE needed to be part of the MRS.” (Id. ¶ 21.) GAC units use

a specific process, involving layers of activated carbon

granules, to remove pollutants from exhaust gas. (Id.)

    “Suez represented to Hazen that Suez had extensive

experience in various incineration settings with CPPE’s

products, including GAC units incorporated” into sewage-sludge

incinerators, and that “Suez and CPPE had the knowledge and

experience necessary to provide an MRS to the City that would

allow the emissions from the Incinerator to meet the MACT

standards.” (Id. ¶¶ 22–23.) Suez allegedly made these

representations to Hazen as a “sales force, representative

and/or distributor in the United States for CPPE.” (Id. ¶ 24.)

Suez and CPPE Carbon, however, allegedly failed to inform Hazen

that GAC units had rarely been used to treat mercury emissions

in sewage-sludge incinerators. (Id. ¶ 25.) Further, “[b]y 2012,

GAC units in various settings had a history of catching fire or

otherwise suffering high-temperature incidents, particularly

during start-up and shut-down operations,” which was “well known

                               –5–
to manufacturers and distributors in the industry, including

CPPE and Suez.” (Id. ¶¶ 26, 28.) Suez allegedly failed to inform

Hazen of this history of incidents and, indeed, “represented to

Hazen that an MRS incorporating CPPE’s products and design would

not experience high-temperature incidents or ‘hot spots.’” (Id.

¶ 29.)

     Further, CPPE Carbon’s GAC unit had a nonstandard design

which increased the likelihood of a fire or high-temperature

incident in the GAC unit and which “did not include means for

early detection or suppression of internal fires.” (Id.

¶¶ 30-31.) Suez allegedly represented to Hazen that such

precautions were unnecessary for CPPE Carbon’s GAC unit. (Id.

¶ 31.) Suez did not inform Hazen of either the nonstandard

design or of the increased fire risk. (Id. ¶ 32.)

     Hazen relied upon Suez’s representations about CPPE

Carbon’s products and would not have recommended the products to

Plaintiff if Hazen had been aware that GAC units had rarely been

used, that they posed a fire risk, or that CPPE Carbon’s GAC

unit design was even more at risk for fires or high-temperature

incidents compared to other units. (Id. ¶¶ 33–34.)

     Hazen recommended to Plaintiff an MRS incorporating CPPE

Carbon’s products, and Plaintiff relied upon Hazen’s

recommendations. (Id. ¶¶ 35–36.)

                               –6–
         5.   Plaintiff’s Contract with Suez

    In 2013, Hazen oversaw the bid process to award the

contract for the design, supply, and installation oversight of

the MRS. Hazen “prepared these specifications based

substantially on information from Suez and/or CPPE.” (Id. ¶¶ 51,

53.) “Upon information and belief, the specifications were

prepared in such a way that only Suez could reasonably satisfy

the bid requirements.” (Id. ¶ 54.) The specifications mandated

that CPPE Carbon would be the sole source of much of the

equipment in the MRS, including the GAC unit. (Id. ¶ 55.)

    Suez submitted the only bid at first; however, due to

statutes governing the award of contracts by Plaintiff,

Plaintiff had to conduct a re-bidding process. (Id. ¶¶ 56–57.)

As part of this process, Hazen obtained two other bids, but

neither was competitive with Suez’s bid. (Id. ¶¶ 58–59.) “Suez’s

bid represented that Suez had specific and extensive experience

relating to satisfying MACT standards for mercury emissions and

the MRS that it was proposing to provide to the City.” (Id.

¶ 60.) “At Hazen’s recommendation, the City awarded Suez a

contract [(the “Contract”)] in December 2013 for the MRS work on

the Project.” (Id. ¶ 61.)

    The Contract gave Suez design and oversight responsibilities

for the installation of the MRS. (Id. ¶ 49.) In particular, Suez

                               –7–
was also responsible for “certain construction responsibilities,

including installation of new fireproof lining in the dome of the

Incinerator.” (Id.)

         6.   Incidents with the MRS

    A third party installed the MRS, including the CPPE Carbon

GAC unit, finishing in mid-2016. (Id. ¶¶ 70–71.) The MRS and the

Incinerator (together, the “System”) started up in late July

2016 but was not yet operational. (Id. ¶¶ 72, 74.) At this

point, Suez allegedly “had full responsibility for the oversight

and operation of the System. The System had not been turned over

to the City.” (Id. ¶ 73.) The system was expected to be

operational in September 2016. (Id. ¶ 74.) Instead, a high-

temperature or fire incident occurred in August 2016. (Id.

¶¶ 75–87.)

    On August 2, 2016, while the System was shut down so a heat

exchanger could be repaired, carbon monoxide levels started to

increase within the GAC unit. (Id. ¶¶ 76–77.) An increase in

carbon monoxide indicates that a fire or high-temperature event

is occurring. (Id. ¶ 78.) Neither Suez nor CPPE Carbon allegedly

noticed or reported the increased levels of carbon monoxide.

(Id. ¶ 79.) The following day, Suez and CPPE Carbon left the

Treatment Plant without instructing Plaintiff or its staff on

how to monitor the System. (Id. ¶ 80.)

                               –8–
    On August 9, 2016, while the System was still shut down,

one of Plaintiff’s employees noticed that the temperature inside

the GAC unit was “high.” (Id. ¶ 81.) Plaintiff contacted Suez,

and Suez instructed the City to open an outlet damper on the GAC

unit in order to evacuate heat from the GAC unit.” (Id. ¶ 82.)

The next day, however, the monitors indicated that the

temperature inside the GAC unit had increased even more. (Id.

¶ 83.) “At that time, CPPE instructed City personnel to turn on

the System’s ‘startup blower’ to cool the GAC unit,” but this

resulted in the temperature in the GAC unit increasing

dramatically. (Id. ¶¶ 83–84.) CPPE Carbon then instructed

Plaintiff’s staff to drench the carbon inside the GAC unit with

water, which Plaintiff did for approximately two weeks. (Id.

¶¶ 84-85.) “The water flowing out of the bottom of the GAC unit

during the efforts to extinguish the first fire was extremely

acidic, and the burning carbon created high concentrations of

toxic sulfur-dioxide gas,” which “created health and safety

hazards at the Treatment Plant and potentially the surrounding

area.” (Id. ¶ 86.)

    Plaintiff did not have control over the System prior to

this incident. (Id. ¶ 89.) This incident resulted in extensive

damage to the System, and the System was inoperable. (Id.

¶¶ 90-92.)

                               –9–
    Within days of Plaintiff’s fire, another fire or high-

temperature incident occurred in a GAC unit on a different

project involving Suez and CPPE Carbon in Connecticut. (Id.

¶¶ 93–94.)

    Plaintiff alleges that, despite having “unfettered access

to and control over the System to determine the cause of the

first fire,” and knowing about the Connecticut incident,

“neither Suez nor CPPE offered the City a satisfactory

explanation for why the first fire happened,” nor did they

provide Plaintiff with a permanent solution. (Id. ¶¶ 95–97.)

    Suez and CPPE Carbon allegedly conducted “disorganized,

poorly planned, patchwork repair efforts” on the System. (Id.

¶¶ 99–101.) Plaintiff alleges “Suez, either alone or in

conjunction with CPPE, also modified the design of the MRS or

changed various operating parameters and procedures for the

MRS.” (Id. ¶ 102.) Plaintiff also alleges that Suez failed to

adequately train Plaintiff’s staff concerning these changes to

the MRS and that Suez failed to provide adequate training

materials concerning these changes. (Id. ¶ 103.)

    Hazen, Suez, CPPE Carbon, and the original installer began

restarting the System in January 2017. (Id. ¶ 104.) This process

allegedly went poorly. (Id. ¶ 105.)



                              –10–
    Emissions testing was conducted on the System in February

2017. (Id. ¶ 106.) After testing was completed, Suez and CPPE

Carbon left the Project without offering assistance regarding

the operation of the MRS. (Id. ¶ 108.)

    Plaintiff used the System to incinerate sludge, but the

System operated “unpredictably,” which Plaintiff attributes to

“inadequate design, inadequate equipment, faulty work, and/or

inadequate construction oversight provided by Suez and/or CPPE.”

(Id. ¶ 109.)

    The GAC unit experienced a second fire or high-temperature

incident in March 2017, which “extensively” damaged the GAC unit

and other parts of the System. (Id. ¶¶ 110, 112.)

    Following the second incident, Plaintiff chose to install

an alternative system manufactured by another company, which has

been operating safely and reliably since December 2018. (Id.

¶¶ 122, 127.)

    At all times when the System was not operational between

August 2016 and December 2018, Plaintiff had to haul its sludge

to a landfill. (Id. ¶¶ 67, 92, 113.)

    B.   Procedural History

    Plaintiff filed this action in this court on May 23, 2019.

(Compl. (Doc. 1).) Defendant Suez filed its motion to dismiss

Plaintiff’s causes of action, (Doc. 8), and a brief in support

                              –11–
of that motion, (Def. Suez’s Mem. of Law in Supp. of Mot. to

Dismiss (“Suez’s Br.”) (Doc. 9)). Plaintiff responded, (Pl.’s

Resp. to Mot. to Dismiss (“Pl.’s Resp.”) (Doc. 24)), and Suez

replied, (Doc. 26).

      Plaintiff brings the following causes of action against

Defendant Suez. The First Cause of Action alleges Suez breached

the Contract with Plaintiff “for a working MRS and System that

would operate safely and reliably, but Suez provided the City

with a nonworking, unsafe, unreliable MRS and System that the

City had to replace.” (Id. ¶¶ 131–35.) The Second Cause of

Action alleges breach of warranty. (Id. ¶¶ 136–39.) The Third

Cause of Action alleges negligence. (Id. ¶¶ 140–55.) The Fourth

Cause of Action alleges negligent misrepresentation. (Id.

¶¶ 156–61.) The Fifth Cause of Action alleges fraud. (Id.

¶¶ 162–71.) The Sixth Cause of Action alleges Unfair and

Deceptive Trade Practices under N.C. Gen. Stat. § 75-1.1

(“UDTPA”). (Id. ¶¶ 172–78.)

II.   STANDARD OF REVIEW

      Because this is an action brought under diversity of

citizenship jurisdiction, North Carolina substantive law

applies. See Erie R.R. Co. v. Tompkins, 304 U.S. 64, 79–80

(1938).



                               –12–
    The standard for a motion to dismiss under Rule 12(b)(6),

however, is a procedural matter controlled by federal law. See,

e.g., Colgan Air, Inc. v. Raytheon Aircraft Co., 507 F.3d 270,

275 (4th Cir. 2007); Wilson v. Dryvit Sys., Inc., 206 F. Supp.

2d 749, 752 (E.D.N.C. 2002), aff'd, 71 F. App’x 960 (4th Cir.

2003) (per curiam). To survive a Rule 12(b)(6) motion, “a

complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim

is plausible on its face if “the plaintiff pleads factual

content that allows the court to draw the reasonable inference

that the defendant is liable” and demonstrates “more than a

sheer possibility that a defendant has acted unlawfully.” Iqbal,

556 U.S. at 678 (citing Twombly, 550 U.S. at 556–57). When

ruling on a motion to dismiss, this court accepts the

complaint’s factual allegations as true. Iqbal, 556 U.S. at 678.

Further, this court liberally construes “the complaint,

including all reasonable inferences therefrom, . . . in

plaintiff’s favor.” Estate of Williams-Moore v. All. One

Receivables Mgmt., Inc., 335 F. Supp. 2d 636, 646 (M.D.N.C.

2004) (citation omitted). This court does not, however, accept

legal conclusions as true, and “[t]hreadbare recitals of the

                              –13–
elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Iqbal, 556 U.S. at 678.

III. ANALYSIS

     Defendant Suez moves to dismiss Plaintiff’s negligence,

negligent misrepresentation, fraud, and UDTPA causes of action

on the basis of the economic loss rule. (Suez’s Br. (Doc. 9) at

14.)3 Suez has not moved to dismiss Plaintiff’s causes of action

for breach of contract and breach of warranty.

     The court will first summarize the economic loss rule, then

address Suez’s arguments.

     A.   The Economic Loss Rule

     In North Carolina, the economic loss rule “generally bars

recovery in tort for damages arising out of a breach of

contract.” Rountree v. Chowan Cty., 252 N.C. App. 155, 159, 796

S.E.2d 827, 830 (2017). “The rationale for the economic loss

rule is that the sale of goods is accomplished by contract and

the parties are free to include, or exclude, provisions as to

the parties' respective rights and remedies, should the product

prove to be defective.” Moore v. Coachmen Indus., Inc., 129 N.C.

App. 389, 401–02, 499 S.E.2d 772, 780 (1998). Thus, a “tort


     3  All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.

                              –14–
action must be grounded on a violation of a duty imposed by

operation of law,” not a violation of a duty arising purely from

“the contractual relationship of the parties.” Rountree, 252

N.C. App. at 160, 796 S.E.2d at 831 (internal quotation marks

and citation omitted.) “Accordingly, North Carolina law requires

courts to limit plaintiffs' tort claims to only those claims

which are ‘identifiable’ and distinct from the primary breach of

contract claim.” Legacy Data Access, Inc. v. Cadrillion, LLC,

889 F.3d 158, 164 (4th Cir. 2018) (quoting Broussard v. Meineke

Disc. Muffler Shops, Inc., 155 F.3d 331, 347 (4th Cir. 1998)).

    Further, “[u]nder North Carolina law, when a defective

component of a larger system causes damage to the rest of the

system, only economic loss has occurred, and the economic loss

rule still applies.” Kelly v. Ga.-Pac. LLC, 671 F. Supp. 2d 785,

793 (E.D.N.C. 2009) (collecting cases). “Thus, the economic loss

rule does not restrict economic losses to the defective

component, but may include damages to the whole product caused

by a defective component.” Id.

    North Carolina courts also emphasize the availability of a

contractual remedy in applying the economic loss rule. See

Hospira Inc. v. AlphaGary Corp., 194 N.C. App. 695, 704–05, 671

S.E.2d 7, 14 (2009), disc. rev. denied, 363 N.C. 581, 682 S.E.2d

210 (2009) (holding that the trial court erred in failing to

                                 –15–
allow the plaintiff to bring a negligence claim when there was

no contract between the parties).

    There are four exceptions to the economic loss rule if the

injury proximately caused by the promisor’s negligence:

    (1) was an injury to the person or property of someone
    other than the promisee[;]

    (2) was to property of the promisee other than the
    property which was the subject of the contract, or was
    a personal injury to the promisee[;]

    (3) was loss of or damage to the promisee's property,
    which was the subject of the contract, the promisor
    being charged by law, as a matter of public policy,
    with the duty to use care in the safeguarding of the
    property from harm, as in the case of a common
    carrier, innkeeper or other bailee[; or]

    (4) was a wilful injury to or a conversion of the
    property of the promisee, which was the subject of the
    contract, by the promisor.

Ellis v. La.-Pac. Corp., 699 F.3d 778, 783-84 (4th Cir. 2012)

(quoting N.C. State Ports Auth. v. Lloyd A. Fry Roofing Co., 294

N.C. 73, 82, 240 S.E.2d 345, 350–51 (1978)).

    B.    Defendant Suez

    Defendant Suez argues that Plaintiff’s negligence,

negligent misrepresentation, fraud, and UDTPA causes of action

are all barred by the economic loss rule. (Suez’s Br. (Doc. 9)

at 14.)




                              –16–
         1.   Third Cause of Action: Negligence

    In its negligence action, Plaintiff alleges that Suez had

four duties: “to use reasonable care in recommending, designing,

providing and installing an MRS that was appropriate for and

reasonably safe for its intended use”; “to use reasonable care

to protect the System while the System was in Suez’s control”;

“to use reasonable care in responding to the first fire”; and

“to use reasonable care in the planning and execution of

remediation efforts after the first fire.” (Compl. (Doc. 1)

¶¶ 141–44.) Plaintiff alleges that Suez breached these duties in

several specific ways. (Id. ¶¶ 145–51.) For example, Plaintiff

alleges Suez breached its duty by “designing and providing an

MRS that was dangerous, inadequately tested, unreliable, and

unfit for its intended use,” by “failing to notice rising carbon

monoxide levels inside the GAC unit before the first fire,” and

by “engaging in a disorganized, poorly planned, incomplete,

patchwork repair effort after the first fire,” among others.

(Id. ¶¶ 147–48, 151.)

    Suez argues that Plaintiff’s “negligence claim flows

entirely from Suez’s performance of its contractual obligations

to the City and is therefore barred by the economic loss rule.”

(Suez’s Br. (Doc. 9) at 16.)



                               –17–
    The court finds it useful to split Suez’s alleged actions

into pre-contracting and post-contracting time periods. The

court will examine Suez’s alleged post-contractual negligence

first.

              a.    Alleged Negligence Post-Contract

    Plaintiff’s negligence cause of action against Suez for

Suez’s behavior after entering into the Contract is precisely

what the economic loss rule was created to address. All of the

duties Plaintiff alleges Suez owed after entering into the

Contract are directly related to the Contract, to either Suez’s

duties under the Contract itself or to the MRS, which is the

subject matter of the Contract.

    For example, Plaintiff alleges Suez had the following

duties: “a duty to use reasonable care in . . . designing,

providing and installing an MRS that was appropriate for and

reasonably safe for its intended use”; “a duty to use reasonable

care to protect the System while the System was in Suez’s

control, including while the System was shut down prior to the

first fire”; “ a duty to use reasonable care in responding to

the first fire”; and “a duty to use reasonable care in the

planning and execution of remediation efforts after the first

fire.” (Compl. (Doc. 1) ¶¶ 141–44.) Further, Plaintiff alleges

Suez breached these duties by “designing and providing an MRS

                              –18–
that was dangerous, inadequately tested, unreliable, and unfit

for its intended use,” and failing to properly respond to the

first fire inside the GAC unit. (See id. ¶¶ 147–51.)

      These allegations serve as the basis for Plaintiff’s breach

of contract and breach of warranty causes; Plaintiff alleges

Suez breached the Contract by:

      failing to provide the City with a safe, reliable, and
      operable System; failing to provide the City with
      adequate training; failing to provide the City with an
      MRS free from defects in workmanship, design, and/or
      materials; failing to properly commission the System;
      failing to provide an MRS or System that could meet
      the MACT standards or the contract’s performance
      guarantees on a continuous basis; and failing to
      complete its work in a timely manner.

(Id. ¶ 133.) Plaintiff further alleges Suez made express and

implied warranties to Plaintiff, and breached those warranties

by:

      failing to supply and install an MRS in conformance
      with the contract; failing to provide the City with a
      safe, reliable, and operable System; failing to
      provide the City with an MRS free from defects in
      workmanship, design, and/or materials; failing to
      properly commission the System; failing to provide a
      System that could meet the MACT standards or the
      contract’s performance guarantees on a continuous
      basis; failing to complete its work in a timely
      manner; failing to provide an MRS that would not catch
      fire; failing to provide an MRS that was fit for the
      City’s particular purpose or any ordinary purpose; and
      failing to provide appropriate carbon media.

(Id. ¶ 137–38.) Thus, the economic loss rule bars a separate

tort claim based on these allegations.

                                 –19–
    While Plaintiff does not explicitly allege that Suez was

required under the Contract to respond to the first fire, Suez

“had full responsibility for the oversight and operation of the

System” at the time of the first fire, pursuant to its duty to

provide Plaintiff with the GAC unit and install the GAC unit

under the Contract. (Id. ¶ 73.) Suez’s actions taken in

connection with the first fire are therefore not “identifiable

and distinct from the primary breach of contract claim.” Legacy

Data Access, 889 F.3d at 164. Under the economic loss rule,

Plaintiff cannot maintain a negligence cause of action based

upon Suez’s actions taken after entering into the Contract.

              b.    Alleged Negligence Pre-Contract

    Plaintiff also argues, however, that Suez breached its duty

prior to the Contract. (Pl.’s Resp. (Doc. 24) at 14.) Plaintiff

specifically alleges “Suez had a duty to use reasonable care in

recommending . . . an MRS that was appropriate for and

reasonably safe for its intended use,” (Compl. (Doc. 1) ¶ 141),

and that Suez breached this duty by “recommending, designing,

and supplying the MRS incorporating CPPE’s products and design,

including the GAC unit, for the Project”; “submitting to Hazen

designs and specifications for the Project that resulted in an

MRS that was unfit for its intended use”; and “designing and



                              –20–
providing an MRS that was dangerous, inadequately tested,

unreliable, and unfit for its intended use,” (id. ¶¶ 145-47.)

    Plaintiff, however, alleges that Suez breached the Contract

by “failing to provide the City with an MRS free from defects in

workmanship, design, and/or materials.” (Id. ¶ 133 (emphasis

added).) Designing the MRS thus serves as part of the basis of

Plaintiff’s breach of contract cause of action; it therefore

cannot serve as the basis for a negligence claim “identifiable

and distinct from the primary breach of contract claim.”

Further, providing an MRS free from defects is also part of

Plaintiff’s breach of contract cause of action and therefore

cannot serve as a basis for Plaintiff’s negligence cause of

action.

    This leaves Suez’s allegedly breached duty to recommend the

MRS incorporating CPPE Carbon’s products and design, including

the GAC unit as the remaining basis for Plaintiff’s negligence

cause of action. (Id. ¶ 145.) This involves Suez’s actions

dating back to 2012, when it “represented to Hazen that the

inclusion of CPPE’s products and its unique ‘Kombisorbon’

mercury removal process in the MRS would best enable the City to

comply with the MACT standards for the control of mercury

emissions.” (Id. ¶ 20.)



                              –21–
    The court, however, finds that, because Plaintiff’s

negligence cause of action has been whittled down to Suez’s

recommendations pre-contract, and the allegedly negligent

recommendations also serve as the basis for Plaintiff’s

negligent misrepresentation cause of action, (compare id. ¶¶

145–46, with id. ¶¶ 157–58), Plaintiff’s negligence cause of

action based on Suez’s recommendations is better characterized

as a negligent misrepresentation cause of action. The court will

thus consider Suez’s recommendations as part of Plaintiff’s

negligent misrepresentation cause of action.

    At this point in the analysis, the court finds that the

economic loss rule bars Plaintiff’s negligence cause of action

to the extent it alleges negligence beyond recommending the MRS

incorporating CPPE Carbon’s products and design and will

therefore grant Suez’s motion to dismiss under Rule 12(b)(6).

The court will next address the alleged negligent

misrepresentations.

         2.   Fourth and Fifth Causes of Action: Negligent
              Misrepresentation and Fraud

    In support of its fraud and negligent misrepresentation

causes of action, Plaintiff alleges Suez made fraudulent and/or

negligent misrepresentations regarding Suez’s relationship with

CPPE Carbon, the cost of complying with the MACT standards,

Suez’s experience in providing and installing GAC units, other
                              –22–
fires or high-temperature incidents with equipment similar or

identical to the equipment Suez was providing, and the

nonstandard design of the GAC unit, among others. (See Compl.

(Doc. 1) ¶¶ 158, 163–67.) Plaintiff alleges “Suez had a duty to

use reasonable care in preparing and providing information to

Hazen to be relied upon by the City regarding complying with the

MACT standards, Suez’s bid proposal, and Suez’s work on the

Project, both before and after Suez entered into a contract with

the City,” and that it breached this duty by “failing to use

reasonable care in preparing and providing information to be

relied upon by the City.” (Id. ¶¶ 157-58.) Plaintiff also

alleges “Suez knew that it was misrepresenting and/or concealing

material facts, and Suez’s misrepresentations and concealments

were calculated to deceive the City,” or that “[a]t a minimum,

Suez made its representations recklessly without any knowledge

of their truth.” (Id. ¶ 167.)

              a.    Fraud and Negligent Misrepresentation
                    Background

    To state a claim for fraud in North Carolina, a plaintiff

must allege a “(1) [f]alse representation or concealment of a

material fact, (2) reasonably calculated to deceive, (3) made

with intent to deceive, (4) which does in fact deceive, (5)

resulting in damage to the injury [sic] party.” Ragsdale v.

Kennedy, 286 N.C. 130, 138, 209 S.E.2d 494, 500 (1974). Thus,
                                –23–
“fraud may be based on an ‘affirmative misrepresentation of a

material fact, or a failure to disclose a material fact relating

to a transaction which the parties had a duty to disclose.’”

Hardin v. KCS Int’l, Inc., 199 N.C. App. 687, 696, 682 S.E.2d

726, 733 (2009) (quoting Harton v. Harton, 81 N.C. App. 295,

297, 344 S.E.2d 117, 119 (1986)).

    Regarding the relationship between fraud and the economic

loss rule, North Carolina courts have held that “while claims

for negligence are barred by the economic loss rule where a

valid contract exists between the litigants, claims for fraud

are not so barred and, indeed, ‘[t]he law is, in fact, to the

contrary: a plaintiff may assert both claims[.]’” Bradley

Woodcraft, Inc. v. Bodden, 251 N.C. App. 27, 34, 795 S.E.2d 253,

259 (2016) (quoting Jones v. Harrelson & Smith Contractors, LLC,

194 N.C. App. 203, 215, 670 S.E.2d 242, 250 (2008)). Therefore,

in Bradley Woodcraft, the defendant could counterclaim for fraud

because the plaintiff not only failed to complete work required

under the contract (which was a breach of contract), but also

“had no intention of doing so” from the very beginning (which

constitutes fraud). Bradley Woodcraft, 251 N.C. App. at 30-35,

795 S.E.2d at 256–59.

    The Fourth Circuit, however, interpreted Bradley Woodcraft

to be “simply another application of the principle that the

                              –24–
economic loss rule does not bar tort claims based on an

independent legal duty, which is ‘identifiable and distinct’

from the contractual duty.” Legacy Data Access, 889 F.3d at 166

(quoting Broussard, 155 F.3d at 346)); see also Dillon v. Leazer

Grp., Inc., 374 F. Supp. 3d 547, 558–59 (E.D.N.C. 2019)

(distinguishing Bradley Woodcraft and finding the “fraud claim

[in Bradley Woodcraft] was independent of breach of contract, by

virtue of fraudulent misrepresentation preceding contract

formation and identified lack of present intent to perform terms

thereof”); but see Prassas Capital, LLC v. Blue Sphere Corp.,

No. 3:17-cv-131-RJC-DCK, 2018 WL 1567362, at *5 (W.D.N.C.

Mar. 30, 2018) (following Bradley Woodcraft’s holding); Cargill,

Inc. v. WDS, Inc., No. 3:16-cv-00848-FDW-DSC, 2018 WL 1525352,

at *5 (W.D.N.C. Mar. 28, 2018) (“Thus, following the final

authority on state law for the tort claims brought in this

diversity suit, the Court concludes and reaffirms its

determination that Plaintiffs' tort claims are not barred by the

economic loss rule.” (internal citation and quotation marks

omitted)).

    This court finds the Fourth Circuit’s interpretation of

Bradley Woodcraft persuasive and thus will apply it to the

instant case. Plaintiff therefore must plead that Suez had an



                              –25–
“independent legal duty, which is ‘identifiable and distinct’”

from those set out in the contract.

    With respect to negligent misrepresentation, “[t]he tort of

negligent misrepresentation occurs when a party justifiably

relies to his detriment on information prepared without

reasonable care by one who owed the relying party a duty of

care.” Rountree, 252 N.C. App. at 158, 796 S.E.2d at 830

(quoting Raritan River Steel Co. v. Cherry, Bekaert & Holland,

322 N.C. 200, 206, 367 S.E.2d 609, 612 (1988)).

    Here, Suez first argues that the economic loss rule bars

Plaintiff’s fraud and negligent misrepresentation causes of

action for want of an “identifiable and distinct” legal duty.

(Suez’s Br. (Doc. 9) at 17–20.) Suez also argues that

Plaintiff’s fraud and negligent misrepresentation causes of

action should be dismissed “because the City has failed to

establish that it reasonably or justifiably relied on the

alleged misrepresentations and concealments.” (Id. at 22–23,

26-27.) The court will address these arguments in turn.

Suez does not challenge Plaintiff’s fraud and negligent

misrepresentation claims with respect to the other elements; the

court will thus treat these elements as plausibly alleged.




                              –26–
                b.   Plaintiff Has Pled a Separate and Distinct
                     Duty

    The court first must determine whether Plaintiff has

plausibly alleged a separate and distinct duty from those under

the Contract.

    “Under North Carolina law, a party to a contract owes the

other contracting party a separate and distinct duty not to

provide false information to induce the execution of the

contract.” Schumacher Immobilien Und Beteiligungs AG v. Prova,

Inc., No. 1:09cv00018, 2010 WL 3943754, at *2 (M.D.N.C. Oct. 7,

2010); see also Ada Liss Grp. v. Sara Lee Corp., No. 06CV610,

2010 WL 3910433, at *11 (M.D.N.C. Apr. 27, 2010) (finding that

the defendant owed the plaintiff “a duty not to provide

deceptive or misleading information” in connection with their

distributorship agreement); but see Wireless Commc’ns, Inc. v.

Epicor Software Corp., Civil No. 3:10CV556–DSC, 2011 WL 90238,

at *5–6 (W.D.N.C. Jan. 11, 2011) (distinguishing Ada Liss and

Schumacher on the basis that the plaintiffs in those cases

“specifically pled facts that the defendants never intended to

perform the contracts or specifically intended to deceive the

plaintiffs,” whereas the plaintiff in Wireless Communications

never “allege[d] that Epicor entered into the Agreement with the

intent not to perform”). In other words, a breach of duty giving


                               –27–
rise to a claim of negligent misrepresentation has been defined

as:

      One who, in the course of his business, profession or
      employment, or in any other transaction in which he
      has a pecuniary interest, supplies false information
      for the guidance of others in their business
      transactions, [and thus] is subject to liability for
      pecuniary loss caused to them by their justifiable
      reliance upon the information, if he fails to exercise
      reasonable care or competence in obtaining or
      communicating the information.

Rountree, 252 N.C. App. at 160, 796 S.E.2d at 831 (quoting Simms

v. Prudential Life Ins. Co. of Am., 140 N.C. App. 529, 534, 537

S.E.2d 237, 241 (2000) (alteration in original)). “Such a duty

commonly arises within professional relationships.” Id.

      Further,

      a duty to disclose arises where: (1) there is a
      fiduciary relationship between the parties to a
      transaction; or (2) no fiduciary relationship exists
      yet “a party has taken affirmative steps to conceal
      material facts from the other”; or (3) no fiduciary
      relationship exists and “one party has knowledge of a
      latent defect in the subject matter of the
      negotiations about which the other party is both
      ignorant and unable to discover through reasonable
      diligence.”
Hutton v. Hydra-Tech, Inc., No. 1:14CV888, 2018 WL 1363842, at

*7 (M.D.N.C. Mar. 15, 2018) (quoting Hardin, 199 N.C. App. at

696, 682 S.E.2d at 733). Here, Plaintiff seems to rely on the

second and third circumstances; Plaintiff does not allege a

fiduciary relationship but alleges that Suez concealed material



                               –28–
facts and that Suez had knowledge of inadequacies in the MRS and

the GAC unit.

    Specifically, Plaintiff alleges “Suez had a duty to use

reasonable care in preparing and providing information to Hazen

to be relied upon by the City regarding complying with the MACT

standards, Suez’s bid proposal, and Suez’s work on the Project,

both before and after Suez entered into a contract with the

City,” and that it breached this duty by “fail[ed] to use

reasonable care in preparing and providing information to be

relied upon by the City.” (Compl. (Doc. 1) ¶ 157-58.)

    Plaintiff further alleges Suez “knew that it was

misrepresenting and/or concealing material facts, and Suez’s

misrepresentations and concealments were calculated to deceive

the City. At a minimum, Suez made its representations recklessly

without any knowledge of their truth.” (Id. ¶ 167.)

    For example, Plaintiff alleges Suez misrepresented the

history of GAC units being used in sewage-sludge incinerators,

the risks associated with GAC units, and the history of fires in

similar equipment. (See, e.g., Compl. (Doc. 1) ¶¶ 158, 165.)

These representations pertain to information Suez allegedly had

during the time period prior to entering into the Contract and

for the purpose of inducing Plaintiff to enter into the

Contract. The court compares these facts to those in Schumacher,

                              –29–
in which the defendant provided false information about a

current circumstance in order to induce the execution of the

contract. See Schumacher, 2010 WL 3943754, at *2.

    The court also notes that some of Plaintiff’s allegations

concerning Suez’s representations as to its ability to provide

and install a GAC unit, are closer to representations that

concern performance under the Contract. These representations

are more akin to those at issue in Wireless Communications.

There, the defendant made representations almost solely about

its ability to perform under the contract and the court

dismissed the plaintiff’s negligent misrepresentation and fraud

claims as barred by the economic loss rule. Wireless Commc’ns,

2011 WL 90238, at *5–6. While this may be the case with Suez’s

alleged misrepresentations concerning its ability to perform

under the Contract, the court finds that, based on all of the

allegations, Plaintiff has plausibly alleged “a separate and

distinct duty not to provide false information to induce the

execution of the contract,” and the economic loss rule thus does

not bar Plaintiff’s fraud and negligent misrepresentation

claims. See Schumacher, 2010 WL 3943754, at *2; Definitive

Staffing Sols., Inc. v. Staffing Advantage, L.L.C., No. 7:18-CV-

187-FL, 2019 WL 3660878, at *6 (E.D.N.C. Aug. 6, 2019) (“While

plaintiff’s breach of contract claim looks to whether defendant

                              –30–
performed under the Agreement, plaintiff’s fraud and UDTPA

claims focus on whether defendants procured the Agreement under

false pretenses or deceptively performed under the Agreement to

increase their income without plaintiff’s knowledge or

consent.”).

    The court limits this holding to representations made prior

to entering into the Contract; to the extent Suez made

misrepresentations or provided information after the Contract

was entered into, Plaintiff’s remedy lies in contract, as

Plaintiff at that point had already been “induced” into entering

into the Contract.

              c.     Plaintiff Has Pled Reasonable Reliance

    However, “the injured party's reliance [on the

misrepresentations] must be reasonable.” William L. Thorpe

Revocable Tr. v. Ameritas Inv. Corp., No. 4:11–CV–193–D, 2012 WL

4193096, at *9 (E.D.N.C. Sept. 19, 2012). “Justifiable reliance

is an essential element of both fraud and negligent

misrepresentation.” Cobb v. Pa. Life Ins. Co., 215 N.C. App.

268, 277, 715 S.E.2d 541, 549–50 (2011) (quoting Helms v.

Holland, 124 N.C. App. 629, 635, 478 S.E.2d 513, 517 (1996)).

“The ‘question of justifiable reliance [for negligent-

misrepresentation claims] is analogous to that of reasonable

reliance in fraud actions.’” McMillan v. Cumberland Cty. Sch.,

                               –31–
No. 5:14-CV-344-D, 2016 WL 5660243, at *10 (E.D.N.C. Sept.     29,

2016) (quoting Marcus Bros. Textiles, Inc. v. Price Waterhouse,

LLP, 350 N.C. 214, 224, 513 S.E.2d 320, 327 (1999)).

    “Whether a party's reliance is justified is generally a

question for the jury, except in instances in which ‘the facts

are so clear as to permit only one conclusion.’” Dallaire v.

Bank of Am., N.A., 367 N.C. 363, 369, 760 S.E.2d 263, 267 (2014)

(quoting Marcus Bros. Textiles, 350 N.C. at 225, 513 S.E.2d at

327); see also Rountree, 252 N.C. App. at 162, 796 S.E.2d at 832

(“While normally a question for the jury, the only conclusion

that can be drawn from the evidence is that plaintiff’s reliance

was not justifiable.”). The court will therefore examine whether

the “the facts are so clear as to permit only one conclusion.”

    “[T]o establish justifiable reliance a plaintiff must

sufficiently allege that he made a reasonable inquiry into the

misrepresentation and allege that he ‘was denied the opportunity

to investigate or that he could not have learned [. . . the true

facts] by exercise of reasonable diligence.’” Arnesen v. Rivers

Edge Golf Club & Plantation, Inc., 368 N.C. 440, 454, 781 S.E.2d

1, 11 (2015) (quoting Dallaire, 367 N.C. at 369, 760 S.E.2d at

267); see also Solum v. Certainteed Corp., 147 F. Supp. 3d 404,

411 (E.D.N.C. 2015) (“At the pleading stage, when a plaintiff

could have discovered the truth about the misrepresentation upon

                              –32–
inquiry, a plaintiff must allege that it was denied the

opportunity to investigate or could not have learned the true

facts by exercise of reasonable diligence.” (internal quotation

marks omitted)); cf. MacFadden v. Louf, 182 N.C. App. 745, 748,

643 S.E.2d 432, 434 (2007) (“In an arm's-length transaction,

when a purchaser of property has the opportunity to exercise

reasonable diligence and fails to do so, the element of

reasonable reliance is lacking and the purchaser has no action

for fraud.” (quoting RD & J Props. v. Lauralea-Dilton Enters.,

LLC, 165 N.C. App. 737, 746, 600 S.E.2d 492, 499 (2004)).

    Suez argues that Plaintiff has “failed to establish that it

reasonably or justifiably relied on the alleged misrepresentations

and concealments.” (Suez’s Br. (Doc. 9) at 22.) The court finds,

however, that the facts are not “so clear as to permit only one

conclusion,” that Plaintiff did not justifiably rely on Suez’s

misrepresentations.

    The court instead finds that Plaintiff plausibly alleges it

justifiably relied upon Suez’s statements, and the court will

therefore deny Suez’s motion to dismiss Plaintiff’s fraud and

negligent misrepresentation causes of action.

    Plaintiff alleges that “[b]ased upon Suez’s

misrepresentations and concealments, the City elected to install

the MRS incorporating CPPE’s products and design, including the

                              –33–
GAC unit, at the Treatment Plant,” and that the “City actually,

justifiably, and reasonably relied on Suez’s representations, to

the City’s detriment.” (Compl. (Doc. 1) ¶¶ 160, 168.) Plaintiff

also alleges that Hazen, as its agent, “relied upon Suez’s

representations about the safety and performance of the MRS

incorporating CPPE’s products and design, including the GAC

unit. Hazen would not have recommended the MRS incorporating

CPPE’s products and design, including the GAC unit, to the City

had it not been for Suez’s representations.” (Id. ¶ 33.)

    Specifically, Plaintiff submits at least four

“misrepresentations and concealments” it relied upon, including:

(1) “Suez’s experience with carbon adsorption in the treatment

of mercury emissions from [sewage-sludge incinerators],” (2)

“[t]he inadequate testing in the context of [sewage-sludge

incinerators] of the products and design represented to be

necessary to meet the MACT standards for mercury emissions,” (3)

“[t]he existence of fires or high-temperature events at

facilities with equipment similar to the equipment that Suez was

providing,” and (4) “Suez’s ability to provide a safe,

functional, and reliable System.” (Pl.’s Resp. (Doc. 24) at 18.)

    Plaintiff does not allege that it “made a reasonable

inquiry into the misrepresentation,” nor that it “was denied the



                              –34–
opportunity to investigate,” nor that it “could not have learned

the true facts by exercise of reasonable diligence.”

    The alleged misrepresentations involve facts that are not

so clear as to permit only the conclusion that Plaintiff’s

reliance was unjustified. For instance, Plaintiff alleges that

“Suez did not inform Hazen of the non-standard design of the GAC

unit manufactured by CPPE and did not inform Hazen that this

non-standard design increased fire risks in the GAC unit.”

(Compl. (Doc. 1) ¶ 32.) Further, Suez represented that it had

extensive experience with CPPE Carbon’s GAC units. (Id. ¶ 22.)

Plaintiff also alleges that Suez did not tell Hazen or the City

that GAC units “had rarely, if ever, been used to treat mercury

emissions.” (Compl. (Doc. 1) ¶ 25.) Finally, Plaintiff alleges

that by “2012, th[e] history of fires and high-temperature

incidents in GAC units was well known to manufacturers and

distributors in the industry, including CPPE and Suez.” (Id.

¶ 28.)

    The court finds that whether it was reasonable for

Plaintiff to rely upon these representations depends upon facts

not before the court. See Songwooyarn Trading Co. v. Sox Eleven,

Inc., 213 N.C. App. 49, 55, 714 S.E.2d 162, 167 (2011) (“A

plaintiff is not barred from recovery because he had a lesser

opportunity to investigate representations made by someone with

                              –35–
superior knowledge.”) Therefore, “[a]t this preliminary stage,

it is not clear from the facts alleged that [Plaintiff] could

have discovered the truth about the[se] alleged

misrepresentation[s] upon reasonable inquiry.” Vinson v. Int’l

Bus. Machs. Corp., No. 1:17-cv-00798, 2018 WL 4608250, at *10

(M.D.N.C. Sept. 25, 2018); Johnson v. Owens, 263 N.C. 754, 758,

140 S.E.2d 311, 314 (1965) (“[t]he law does not require a

prudent man to deal with everyone as a rascal.” (quoting Gray v.

Jenkins, 151 N.C. 80, 80, 65 S.E. 644, 645 (1909))). For

example, regarding the history of fires known to manufacturers

and distributors, the court finds that it is not clear that this

information was reasonably available to those beyond

manufacturers and distributors such that it was unreasonable for

Plaintiff to rely upon this misrepresentation.

    The court will therefore deny Suez’s motion to dismiss

Plaintiff’s fraud and negligent misrepresentation causes of

action.

          3.   Sixth Cause of Action: Unfair and Deceptive Trade
               Practices

    Plaintiff alleges Suez committed unfair and deceptive acts,

including misrepresenting its experience with the MACT standards

and mercury removal in sewage-sludge incinerators; the safety of

the CPPE Carbon MRS and the safety of those products in general;


                              –36–
and its ability to provide a safe and reliable MRS. (See Compl.

(Doc. 1) ¶ 174.)

    The court first observes that there is debate about whether

the economic loss rule may bar a UDTPA claim in North Carolina.

See Ramsey v. Bimbo Foods Bakeries Distritubion, LLC, No. 5:15–

CV–6–BR, 2015 WL 1611339, at *7 (E.D.N.C. Apr. 10, 2015). The

district court in Ramsey noted that “[t]he North Carolina courts

have not decided whether the economic loss rule applies to UDTPA

claims.” Id. That court “decline[d] to create North Carolina

common law by extending the economic loss rule to bar

plaintiff's UDTPA claim.” Id. This court agrees, finding only

one unpublished North Carolina Court of Appeals case, Buffa v.

Cygnature Constr. & Dev., Inc., 251 N.C. App. 526, 796 S.E.2d

64, at *6 (2016) (table), which appears to affirm the lower

court applying the economic loss rule to a UDTPA claim. This

court will therefore also decline to create North Carolina

common law and will thus address Plaintiff’s UDTPA claim on the

merits. See Ramsey, 2015 WL 1611339, at *7.

    Pursuant to N.C. Gen. Stat. § 75-1.1, “[u]nfair methods of

competition in or affecting commerce, and unfair or deceptive

acts or practices in or affecting commerce, are declared

unlawful.” N.C. Gen. Stat. § 75-1.1(a). “The determination of

whether an act or practice is an unfair or deceptive practice

                              –37–
that violates N.C.G.S. § 75–1.1 is a question of law for the

court.” Gray v. N.C. Ins. Underwriting Ass'n, 352 N.C. 61, 68,

529 S.E.2d 676, 681 (2000). “In order to establish a violation

of N.C.G.S. § 75–1.1, a plaintiff must show: (1) an unfair or

deceptive act or practice, (2) in or affecting commerce, and (3)

which proximately caused injury to plaintiffs.” Id.

    “Egregious or aggravating circumstances must be alleged

before the provisions of the [UDTPA] may take effect.

Aggravating circumstances include conduct of the breaching party

that is deceptive. Finally, in determining whether a particular

act or practice is deceptive, its effect on the average consumer

is considered.” Ellis, 699 F.3d at 787 (alteration in original)

(quoting Becker v. Graber Builders, Inc., 149 N.C. App. 787,

794, 561 S.E.2d 905, 910–11 (2002) (internal citations

omitted)).

    “North Carolina courts have repeatedly held that a mere

breach of contract, even if intentional,” does not rise to the

level of being an unfair or deceptive trade practice. Broussard,

155 F.3d at 347 (internal quotation marks omitted). “North

Carolina law requires a showing of ‘substantial aggravating

circumstances’ to support a claim under the UTPA,” when there

has been a breach of contract. Id. Fraud constitutes such an

aggravating circumstance. See Nexus Techs., Inc. v. Unlimited

                              –38–
Power Ltd., CIVIL CASE No. 1:19-cv-00009-MR, 2019 WL 4941178, at

*6–7 (W.D.N.C. Oct. 7, 2019) (finding the plaintiff plausibly

alleged a UDTPA claim based on the defendant “enter[ing] into

the manufacturing agreement despite knowing that they could not

deliver a manufacturing design”); Global Hookah Distribs., Inc.

v. Avior, Inc., 401 F. Supp. 3d 653, 662 (W.D.N.C. 2019)

(recognizing several UDTPA claims upheld on the basis of fraud);

Pan-Am. Prods. & Holdings, LLC v. R.T.G. Furniture Corp., 825

F. Supp. 2d 664, 700 (M.D.N.C. 2011) (“Aggravating factors

include an intentional misrepresentation for the purpose of

deceiving another and which has a natural tendency to injure the

other.”).

      Because the court has already found that Plaintiff

plausibly alleges fraud on the part of Suez, and Suez has not

contested that the actions were “in or affecting commerce,”

Plaintiff has plausibly alleged a UDTPA claim. The court will

thus deny Defendant’s motion to dismiss Plaintiff’s Sixth Cause

of Action.

IV.   CONCLUSION

      For the reasons set forth herein,

      IT IS THEREFORE ORDERED that the Motion to Dismiss,

(Doc. 8), filed by Defendant Suez Treatment Solutions Inc., is

GRANTED IN PART AND DENIED IN PART. The motion is GRANTED with

                               –39–
respect to Plaintiff’s Third Cause of Action to the extent it

alleges actions taken after the parties entered into the

Contract. The motion is DENIED with respect to Plaintiff’s

Fourth, Fifth, and Sixth Causes of Action. Because Defendant

Suez does not move to dismiss Plaintiff’s First and Second

Causes of Action, these claims survive as well.

    IT IS FURTHER ORDERED that this case is STAYED pending the

court’s ruling on the Motion to Dismiss, (Doc. 45), filed by

Defendant CPPE Carbon Process & Plant Engineering S.A.

    This the 19th day of March, 2020.




                             ___________________________________
                                 United States District Judge




                              –40–
